Montgomery, Judge.
1. It has been said by a Judge of a United States Court that, “the power of taxation is a sovereign political power, and a branch of the power of eminent domain Brightley’s Fed. D., 158. Georgia expressly retains this power over all property in the State, and follows the property for the payment of her taxes, in whosesoever hands found. The taxpayer cannot dispose of his property so as to divest her of this right: Code, 809, 810, 811. The bankrupt law does not attempt to deprive a State of this power. True, it makes provision for the payment of the State taxes, if the State choose to come into the Bankrupt Court and claim them, but she cannot be compelled to come in. Hence, the assignee, by sale of a bankrupt’s property, cannot divest the right of the State to enforce the payment of her taxes on the property, wherever it may be found.
2. If it is true that the property is bound for the taxes, it makes very little difference who the owner of that property is, or how a tax execution describes it, so it is done with sufficient definiteness to enable the levying officer to ascertain the property.
Judgment affirmed.